IN THE UNITED S'I`ATES DISTRICT COURT
FOR 'I`HE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISI()N
BABAR JAVED BUTT, )
Petitioner, )
vs. ) No. 3:19-CV-225-S
)
JIMMY JOHNSON, Warden, et al., )
Respondents. )

ORDER ACCEPTING FINDINGS AND RECOMMENDA'I`ION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recomrnendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U. S.C. § 636(b)(l), the Couit is ofthe opinion that the Findings and Conclusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, the petitioner’s Motion ordering Defendants to bring Petitioner under this

Court ’S Jurisdz'cfion, received on March 19, 2019 (doc. 12), is construed as a motion for injunctive

/@Wa\

UNIT(ED STATES DISTRICT JUDGE

relief and is ])EI`II]?.]).l

sIGNED this Z. yitly of Aprii, 2019.

 

l The motion for an extension of time has been addressed by separate order.

 

 

